                  MUTUAL SETTLEMENT and RELEASE OF ALL CLAIMS

1.     PARTIES: This Mutual Settlement and Release of all claims (the “Settlement”) is made
this           day of May 2020. The parties to this Settlement are: (1) Lea Sutherland-Doane,
who signs this Settlement in her individual capacity, as a beneficiary at law, as a
representative of her brother and all other beneficiaries at law, known and unknown, and as
the duly named Personal Representative of the Estate of David R. Sutherland; (2) Richard T.
Palmer; (3) Richard T. Lane; (4) Philip Powell and his Fishing Vessel (“F/V”) Foxy Lady; (5)
MLA Non-Profit Boat Protection Cooperative, Ltd.; (6) Massachusetts Lobstermen’s
Association, Inc.; and, (7) Massachusetts Fishermen Services Corp. (collectively referred to as
“Parties” or, where appropriate, “Party”).
2.     RECITALS: This Settlement is made with reference to the following facts:
2.1    On or about December 3, 2015, an Incident occurred at sea involving the F/V Orin C
and F/V Foxy Lady (“the Incident”).
2.2    As a result of the Incident, certain disputes and controversies have arisen among the
Parties.
2.3    Those disputes are set forth in the claims, demands and causes of action in a civil
action entitled Richard Lane, Richard Palmer, and Lea Sutherland-Doane as Admin. Estate of
David Sutherland v. United States of America, Philip Powell and F/V Foxy Lady, filed as Case
1:17-12356-PBS, in the United States District Court for the District of Massachusetts (“the
litigation”), and in a “Demand for Relief Pursuant to G.L. c. 93A and G.L. c. 176D,” sent by
counsel on behalf of the above-named plaintiffs by letter dated April 10, 2020 (“the 93A/176D
claims and demands”).
2.4    The parties hereby intend to settle and dispose of, fully and completely, by, between
and among themselves, any and all claims, demands and causes of action heretofore or
hereafter arising out of the Incident referred to in Section 2.1, including, but not limited to,
those set forth in Section 2.3.
3.     STIPULATION OF DISMISSAL: Concurrently with the execution of this Settlement and
the delivery of the Settlement Funds described herein, the Parties shall sign and file with the
Court a Stipulation of Dismissal in the form attached hereto as “Exhibit A” with respect to all
claims by all Parties and shall thereby dismiss all such claims with prejudice, with each Party
                                                                                              1
bearing their own costs, and with all rights of appeal forever waived. Each Party hereby
irrevocably authorizes and directs its attorneys of record to execute and deliver to the Court
the Stipulation of Dismissal.
4.     SETTLEMENT FUNDS
4.1    In sole consideration of the releases and covenants contained herein, Powell, by and
through counsel, shall pay the following funds by check to the following Parties in the following
amounts: (1) Lea Sutherland-Doane - $100,000 (One Hundred Thousand Dollars and Zero
Cents); (2) Richard T. Palmer - $10,000 (Ten Thousand Dollars and Zero Cents); and, (3)
Richard T. Lane - $10,000 (Ten Thousand Dollars and Zero Cents).
5.     RELEASES: In consideration of the Settlement Funds and mutual releases contained
herein, and for other good and valuable consideration, the receipt of which is acknowledged by
each Party hereto, the Parties agree, and release as follows:
5.1    Except as to such rights or claims as may be created by this Settlement, the Parties,
and their respective heirs, assigns, successors, beneficiaries, stockholders, trustees,
subsidiaries, parent entities, affiliates, predecessors, insurers, and each of them, hereby
release, remise and forever discharge each other from all debts, demands, actions, causes of
action, suits, accounts, covenants, contracts, settlements, damages and all claims and
liabilities of every nature, known and unknown, including, without limitation on the generality of
the foregoing, any and all claims, demands, and cause or causes of action contained in the
litigation or the 93A/176D claims and demands.
6.     SETTLEMENT: This Settlement effects the resolution and disposal of claims which are
denied and contested, and nothing contained herein shall be construed as an admission by
any Party hereto of any liability of any kind to any other Party. Each of the Parties hereto
denies any liability of any kind to any other Party and, by executing this Settlement, intends
merely to terminate the pending litigation and the 93A/176D claims and demands to buy its
peace.
7.     MISCELLANEOUS:
7.1    The Parties acknowledge, understand, and agree that each has had the benefit of legal
representation by counsel and that each has consulted with said counsel before signing this
Settlement.

                                                                                                2
7.2      The Parties expressly waive and assume the risk of all claims for damages which exist
as of this date, but which the Parties do not know or suspect to exist, whether through
ignorance, oversight, error, negligence or otherwise, and if known, would materially affect the
decision of a Party to enter this Settlement.
7.3      Each Party further declares and represents: (a) that no promises, inducements, or
agreements not herein expressed have been made to any Party by another Party, and that no
Party has relied upon any statement or representation made by or on behalf of another Party
not expressed herein; (b) that each signatory is competent and authorized to execute this
Settlement; and, (c) that no Party has transferred or assigned any rights to any other person or
entity concerning matters within the scope of this Settlement, and that each Party is the only
entity or person with any right to raise or assert such, to enter this Settlement, and to receive
the sums specified.
7.4      This Settlement shall be deemed to have been executed and delivered within the
Commonwealth of Massachusetts, and the rights and obligations of the parties hereto shall be
construed and enforced in accordance with, and governed by, the laws of the Commonwealth
of Massachusetts or, where required, by Federal Maritime Law.
7.5      Together with the Stipulation of Dismissal attached hereto as “Exhibit A”, this Settlement
is the entire Settlement between and among the Parties with respect to the subject matter
hereof and supersedes all prior and contemporaneous oral and written Settlements and
discussions. This Settlement may be amended only by an agreement by the Parties in writing.
7.6      This Settlement is binding upon and shall inure to the benefit of the Parties hereto, and
their respective heirs, assigns, successors, beneficiaries, stockholders, trustees, subsidiaries,
parent entities, affiliates, predecessors, insurers, and each of them.
7.7      Each Party has cooperated in the drafting and preparation of this Settlement. Hence, in
any construction to be made of this Settlement, the same shall not be construed against any
Party.
7.8      This Settlement is comprised of 10 pages and may be executed in counterparts, and
when each Party has signed and delivered at least one such counterpart, each counterpart
shall be deemed an original, and, when taken together with other signed counterparts, shall
constitute one Settlement, which shall be binding upon and effective as to all Parties.

                                                                                                 3
IN WITNESS WHEREOF, I have hereunto set my hands and seal this ____ day of
2020.
SIGNED AND SEALED BY:
Lea Sutherland-Doane
                                                        Signature


                             Acknowledgement Before Notary Public
State of
County of                                       , ss.
On this the          day of               2020, before me personally came
                             , known or proved to me to be the individual described in and who
executed this Settlement and acknowledged that he/she fully understood the contents and
meaning thereof and that it was a release of rights and that he/she executed the same as
his/her free act and deed.
Notary Public:
My Commission Expires:




                                                                                            4
IN WITNESS WHEREOF, I have hereunto set my hands and seal this ____ day of
2020.
SIGNED AND SEALED BY:
Richard T. Palmer
                                                        Signature


                             Acknowledgement Before Notary Public
State of
County of                                       , ss.
On this the          day of               2020, before me personally came
                             , known or proved to me to be the individual described in and who
executed this Settlement and acknowledged that he/she fully understood the contents and
meaning thereof and that it was a release of rights and that he/she executed the same as
his/her free act and deed.
Notary Public:
My Commission Expires:




                                                                                            5
IN WITNESS WHEREOF, I have hereunto set my hands and seal this ____ day of
2020.
SIGNED AND SEALED BY:
Richard T. Lane
                                                Signature


                             Acknowledgement Before Notary Public
State of
County of                                       , ss.
On this the          day of               2020, before me personally came
                             , known or proved to me to be the individual described in and who
executed this Settlement and acknowledged that he/she fully understood the contents and
meaning thereof and that it was a release of rights and that he/she executed the same as
his/her free act and deed.
Notary Public:
My Commission Expires:




                                                                                            6
IN WITNESS WHEREOF, I have hereunto set my hands and seal this ____ day of
2020.
SIGNED AND SEALED BY:
Philip Powell and F/V Foxy Lady
                                                        Signature


                             Acknowledgement Before Notary Public
State of
County of                                       , ss.
On this the          day of               2020, before me personally came
                             , known or proved to me to be the individual described in and who
executed this Settlement and acknowledged that he/she fully understood the contents and
meaning thereof and that it was a release of rights and that he/she executed the same as
his/her free act and deed.
Notary Public:
My Commission Expires:




                                                                                            7
IN WITNESS WHEREOF, I have hereunto set my hands and seal this ____ day of
2020.
SIGNED AND SEALED BY:
Massachusetts Lobstermen’s Association, Inc. by Beth Casoni, Executive Director




              Signature


                             Acknowledgement Before Notary Public
State of
County of                                       , ss.
On this the          day of               2020, before me personally came
                             , known or proved to me to be the individual described in and who
executed this Settlement and acknowledged that he/she fully understood the contents and
meaning thereof and that it was a release of rights and that he/she executed the same as
his/her free act and deed.
Notary Public:
My Commission Expires:




                                                                                            8
IN WITNESS WHEREOF, I have hereunto set my hands and seal this ____ day of
2020.
SIGNED AND SEALED BY:
Massachusetts Fishermen Services Corp. by Jeff Bartlett, President




              Signature


                             Acknowledgement Before Notary Public
State of
County of                                       , ss.
On this the          day of               2020, before me personally came
                             , known or proved to me to be the individual described in and who
executed this Settlement and acknowledged that he/she fully understood the contents and
meaning thereof and that it was a release of rights and that he/she executed the same as
his/her free act and deed.
Notary Public:
My Commission Expires:




                                                                                            9
IN WITNESS WHEREOF, I have hereunto set my hands and seal this ____ day of
2020.
SIGNED AND SEALED BY:
MLA Non-Profit Boat Protection Cooperative, Ltd. By Nicholas Dove, Director




             Signature


                           Bermuda Attestation (if necessary)




                                                                              10
